DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Examiner notes that claim 23, which was withdrawn in the previous Office Action, is suitable for rejoinder due to the indicated allowability of independent claim 21, from which claim 23 depends, wherein claim 23 does not contradict any of the subject matter recited in independent claim 21.
With respect to Applicant’s arguments, however, the identification that the Specification describes alternative forms of the cover 210 to be in the form of “waistcoat, hooded jacket, trench coat, vest, etc.” which Applicant argues “many of the exemplary embodiments given include a front opening and divided left and right chest panels”, is not persuasive.  Examiner notes that Applicant describes Fig. 1 as being “a jacket or long overcoat”, but “may have other forms (e.g., waistcoat, hooded jacket, trench coat, vest, etc.)” (Para. 0028 of Specification in the present application’s Pre-Grant Publication US 2021/0298392).  Since the exact same alternatives are described for the Fig. 1 embodiment and the Fig. 6 embodiment, the fact that Fig. 1 includes left and right divided chest panels does not provide clear support that the Fig. 6 embodiment would included these features.  Further, the fact that “many” of these types of garments would include divided left and right chest panels and a front opening does not necessarily mean that “all” of these types of garments would include such features, and therefore the hooded half jacket embodiment of Fig. 6 is not clearly supported in having such features, since the illustrations do not provide support for them.
Examiner notes that the rejoinder of claim 23 warrants a new Drawing objection, as detailed below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the totality of the subject matter of claim 23 must be shown or the feature(s) canceled from the claim(s).  Examiner acknowledges that the Specification discloses that “the cover 210 may have other forms (e.g., waistcoat, hooded jacket, trench coat, vest, etc.)”.  These examples do not necessarily inherently possess a front opening that divides the chest into left and right panels.  Accordingly, the claimed subject matter of claim 23 (which includes the subject matter of claim 21, from which claim 23 depends) is not completely shown in a single illustrated embodiment in the Drawings. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 24 is objected to because of the following informalities:  
Line 9: there is a space in front of the semicolon, which should be deleted.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, Applicant recites the term “they” (line 11) which is indefinite.  It appears “they” is intended to refer to “the first and second closure halves”.  Correction is required.  For purposes of examination, “they” is being interpreted as “the first and second closure halves”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 24 (and claims 25-29 at least due to dependency from independent claim 24) is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter for the reason(s) below:
Regarding claim 24, Applicant appears to claim parts of the human body, which is not directed to statutory subject matter (i.e. human per se).  For example, the claim recites “a chest panel that is disposed adjacent a chest of the wearer”, which is actively reciting structure in relation to a user/person, rather than reciting that the structure is configured/adapted to be used in such a manner.  Correction is required.  For purposes of examination, the claim will be interpreted as “a chest panel that is adapted to be disposed adjacent a chest of the wearer”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hammerman (USPN 2,140,797).
Regarding independent claim 24, Hammerman discloses a multi-use article (combination of blanket portion #10 and jacket portion #19 defines an overall article capable of being used in various intended manners; Examiner notes that the adjective term “multi-use” does not further structurally define the article in any patentably-distinguishing sense) comprising: a blanket (blanket portion #10) having an inward-facing side (either side is capable of facing inwardly or outwardly, since the materials are flexible and capable of enabling the blanket portion #10 to wrap in various directions; for purposes of addressing the claim language, the side of the blanket depicted in Fig. 2 is an inward-facing side as its surface is in direct abutment with the jacket portion #19) and an outward-facing side (for purposes of addressing the claim language, the side of the blanket depicted in Fig. 1 is an outward-facing side, opposite from the above-identified inward-facing side); a cover (jacket portion #19) mounted to the inward-facing side of the blanket (Fig. 2 shows jacket portion #19 to be mounted to the inward-facing side; Examiner notes that all components of the garment/blanket combination are “mounted” to one another, at least through intermediate structure, if not directly mounted together) and configured to be worn by a wearer by being placed onto and covering at least a portion of a torso of the wearer and, when worn, to carry the blanket (the structure is at least capable of being used in this functional manner; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentably-distinguishing sense), the cover including: a chest panel (either the back #21 or the front sections #23/24 (combined) can be considered a “chest panel” since the jacket portion is capable of being worn either with the back #21 against the user’s chest, or with the front sections #23/24 against the user’s chest) that is disposed adjacent a chest of the wearer (as noted above; the jacket portion #19 can be worn with either the front or the back adjacent the wearer’s chest); a back panel (if the back #21 is the chest panel, then the combination of the front sections #23/24 is the back panel, and vice versa) that is disposed adjacent a back of the wearer and between the wearer and the inward-facing side of the blanket when the cover is placed onto the torso of the wearer (since the blanket is flexible, it is capable of being manipulated so that the back panel is between the wearer and the inward-facing side of the blanket when the cover is worn on the wearer’s torso); a head opening (generally located at the top of Figs. 1 and 2 and depicted with a half-solid/half-dash-lined oval in Fig. 3) configured to permit a head of the wearer to extend out of the cover when the cover is placed onto the torso of the wearer (the structure is at least capable of being used in this functional manner); a pair of arm openings (there is an opening directly between each sleeve #26/27 and the interior of the jacket portion #19, these openings being arm openings to allow the user to place their arms therethrough when the jacket portion #19 is donned) configured to allow arms of the wearer to extend out of the cover when the cover is placed onto the torso of the wearer (as noted above; the structure is at least capable of being used in this functional manner); and a first closure half and a corresponding second closure half (tie strings #49 exist on both the left and right parts of the blanket #10 (Figs. 1 and 2); each tie string is a respective first and second closure half) that are each attached to opposing left and right portions of the blanket (Figs. 1 and 2), wherein the blanket is configured to surround the wearer (the structure is capable of performing this function with respect to a hypothetical wearer being surrounded by the blanket when it is wrapped around them) and the first and second closure halves may be connected together by the wearer entirely from within the blanket and while the blanket surrounds the wearer in order to connect the left and right portions of the blanket together around the wearer (the tie strings are capable of being tied together (i.e. selectively joined together) to connect the left and right portions of the blanket to one another; Examiner notes that the emphasized/italicized language does not further structurally define the claimed product invention in any patentably-distinguishing sense).  While the tie strings are, in fact, attached to the inward-facing side of the blanket (at least via intermediate structure, wherein all structure is attached to all other structure either directly or indirectly), the tie strings (i.e. first and second closure halves) are not directly affixed to the inward-facing side of the blanket, which appears to be the intended meaning of the claim language and will be interpreted in a such a manner, for the purposes of compact prosecution.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have rearranged the tie strings so they are on the other side of the blanket since they are disclosed by Hammerman as being intended to be tied to bed posts or the like (Page 2, Col. 1, Lines 44-46 of Hammerman), which would be just as easily accomplished with the tie strings disposed on the opposite side (i.e. inward-facing side of the blanket, for purposes of addressing claim 24), and further since it has been held that rearranging parts of an invention involves only routine skill in the art (See MPEP 2144.04(VI)(C)).  As a result of the modification, the first and second closure halves (tie strings #49) would be attached directly to the inward-facing side of the blanket.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hammerman as applied to claim 24 above, and further in view of US Cargo Control Blog “Ball Bungees: Not Just for Tarps Anymore”; URL=https://blog.uscargocontrol.com/ball-bungees-just-tarps/”) (hereinafter “NPL-Bungee”).
Regarding claim 25, the modified article of Hammerman (as modified in the 35 U.S.C. 103 rejection of claim 24, as detailed above) is disclosed to teach all the limitations of claim 24, as set forth above, but does not teach that the first closure half includes a ball portion and the second closure half includes an elastic loop, wherein the first and second closure halves are joined together by passing the ball portion through an opening formed in the elastic loop such that ball portion is removably retained by the loop.
NPL-Bungee teaches that it is a known concept to use a ball bungee fastener (which includes a ball portion and an elastic loop portion (i.e. “bungee” indicates some level of elasticity) to assist in tying down sheet-like objects, such as tarps (see item #4 in list “25 Uses for Ball Bungees”).
Hammerman and NPL-Bungee teach analogous inventions involving the tying down of sheets (Hammerman at Page 2, lines 44-46 describe using tie strings #49 to secure the blanket to bed posts or the like; NPL-Bungee discusses tying down tarps, as noted above).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have substituted the tie strings #49 of Hammerman out in favor of bungee balls taught by NPL-Bungee in order to provide an alternative known fastener that can secure the blanket to the bed post as desired by Hammerman, wherein the bungee ball would require less dexterity than performing steps to tie a knot, which is what would be required by the tie strings native to Hammerman.  As a result of the modification, the first closure half includes a ball portion and the second closure half includes an elastic loop (actually, both the first and second closure halves would include both a ball portion and an elastic loop), wherein the first and second closure halves are joined together by passing the ball portion through an opening formed in the elastic loop such that ball portion is removably retained by the loop (i.e. the ball of one bungee ball would be capable of passing through the opening in the elastic loop of the other bungee ball).
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hammerman in view of NPL-Bungee as applied to claim 25 above, and further in view of Cuoco (US 2010/0146680).
Regarding claim 26, the modified article of Hammerman (i.e. Hammerman in view of NPL-Bungee, as explained in the 35 U.S.C. 103 rejection of claim 25 above) teaches all the limitations of claim 25, as set forth above, but does not teach that the article further comprises a hood located proximate the head opening that is configured to cover the head of the wearer when the cover is placed onto the torso of the wearer and the head of the wearer extends out of the head opening.
Cuoco teaches a garment with a blanket portion, wherein the garment includes a hood #140 that is stowable within a hood compartment #114 (Para. 0022 of Cuoco).
Modified Hammerman and Cuoco teach analogous inventions in the field of garments with blanket portions.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added a hood to the top of the jacket portion #19 in Hammerman in order to provide a head covering for extra warmth for the wearer, as hoods are very well known in the art of jackets.
Regarding claim 27, the modified article of Hammerman (i.e. Hammerman in view of NPL-Bungee and Cuoco, as explained with respect to claim 26 above) is disclosed such that the article comprises first and second sleeves (#26 and #27) respectively located proximate the arm openings (Figs. 1-3; Examiner notes that the term "proximate" is very broad and merely means "close; very near". (Defn. No. 2 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com)) that are each configured to cover at least a portion of a respective one of the arms of the wearer (the sleeves are capable of covering at least a portion of the user’s respective arms).
Claim 29, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Hammerman as applied to claim 24 above, and further in view of Rossi (US 2013/0239290).
Regarding claim 29, the modified article of Hammerman (as modified in the 35 U.S.C. 103 rejection of claim 24, as detailed above) is disclosed to teach all the limitations of claim 24, as set forth above, but does not teach that the article further comprises separate arm retainers respectively attached to the opposing left and right portions of the blanket and on either side of the cover, each arm retainer having an opening through which a portion of a respective one of the arms of the wearer may be placed such that: (i) when the wearer's arms are in the arm retainers, the movement of the wearer's arms causes the blanket to move with the movement of the wearer's arms and, (ii) when the wearer's arms are not in the arm retainers, movement of the wearer's arms does not cause the blanket to move with the movement of the wearer's arms; wherein the respective arm retainer is located on the blanket such that, when the wearer's respective arm is inserted through the opening of the respective arm retainer, the arm retainer is positioned between an elbow and a wrist of the wearer; and wherein the first and second closure halves are located such that [the first and second closure halves] may be grasped by hands of the wearer and joined together in order to connect the left and right portions of the blanket together such that the blanket surrounds the wearer when the wearer's respective arms are inserted through the openings of the respective arm retainers.
Rossi teaches a wearable blanket (towel) that includes wristbands #44/46 thereon that allow for hands to be inserted between the straps and the blanket surface.  Rossi is silent to specifying the material of the wristbands, but teaches that the towel, in general, can be formed from any fibrous material including, without limitation, cotton, linen, rayon, wool, nylons, polyesters, canvas, silk, or blends thereof (Para. 0042 of Rossi).
Modified Hammerman and Rossi teach analogous inventions in the field of wearable blanket-type garments.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the wristbands of Rossi (i.e. arm retainers) to the blanket portion #10 of Hammerman (although in a section of the blanket arranged to allow the hands to pass therethrough, such as near the cuffs, positionally, in relation to the jacket portion #19) in order to allow the user to have their sleeved arms retained in a stationary position, such as when an infant is sleeping, the hands being placed through wristbands would assist in preventing the infant from awaking themselves from a startle reflex, since the arms would be bound by the wristbands themselves.  As a result of the modification, the modified article would be capable of performing the in-use functionality involving the situation of: (i) when the wearer's arms are in the arm retainers, the movement of the wearer's arms causes the blanket to move with the movement of the wearer's arms (if the user’s hands are placed in the added wristbands, movement of the hands would be capable of causing the blanket to move with movement of the arms) and, (ii) when the wearer's arms are not in the arm retainers, movement of the wearer's arms does not cause the blanket to move with the movement of the wearer's arms (if the user’s hands are not placed in the added wristbands, movement of the hands would be capable of not causing the blanket to move with movement of the arms); wherein the respective arm retainer is located on the blanket such that, when the wearer's respective arm is inserted through the opening of the respective arm retainer, the arm retainer is positioned between an elbow and a wrist of the wearer (the user is capable of extending their hands through the added wristbands to an extent that would involve the bands being between the wrist and the elbow, in use); and wherein the first and second closure halves are located such that they may be grasped by hands of the wearer and joined together in order to connect the left and right portions of the blanket together such that the blanket surrounds the wearer when the wearer's respective arms are inserted through the openings of the respective arm retainers (the tie strings would be capable of being grasped in such a manner by hands of a hypothetical wearer, in such use).
Allowable Subject Matter
Claims 1, 7-17, 21 and 23 are allowed.
Claim 28 is objected/rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten [1] in independent form including all of the limitations of the base claim and any intervening claims, and [2] to correct the 35 U.S.C. 101 issue currently present in independent claim 24, from which claim 28 depends (and therefore inherits the same issue, as presently presented).
Response to Arguments
Examiner notes that all prior art rejections previously applied have been overcome and are withdrawn.  However, new claims 24-29 were added which were not presented in the previous set of claims addressed in the previous Office Action.  Applicant’s Arguments/Remarks document make no specific arguments with respect to the new claims 24-29 as they relate to the prior art.  Accordingly, no response/rebuttal is provided herewith, due to no presented arguments.  Applicant’s arguments in the Election/Restrictions section have been addressed in the Election/Restrictions section at the beginning of the present Office Action.
Conclusion
Applicant's amendment (i.e. introduction of new claims 24-29) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732